Exhibit 10.2 MATERIAL TECHNOLOGIES, INC. INCENTIVE STOCK OPTION AGREEMENT THIS INCENTIVE STOCK OPTION AGREEMENT is made and entered into as of this 23rd day of May, 2008, by and between Material Technologies, Inc., a Delaware corporation (“Company”), and Robert M. Bernstein (referred to herein as the “Optionee”), with reference to the following recitals of facts: WHEREAS, the Board has authorized the granting to Optionee of an incentive stock option (“Option”) to purchase shares of common stock of the Company (the “Shares”) upon the terms and conditions hereinafter stated; and WHEREAS, the Board and stockholders of the Company have heretofore adopted a 2008 Incentive and Nonstatutory Stock Option Plan, as amended (the “Plan”), pursuant to which this Option is being granted; WHEREAS, it is the intention of the parties that this Option be an Incentive Stock Option (a “Qualified Stock Option”); NOW, THEREFORE, in consideration of the covenants herein set forth, the parties hereto agree as follows: 1.
